Title: From John Adams to William Tudor, Sr., 8 March 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy March 8th. 1817.

“Vanity of Vanities, all is Vanity!” The French have a distinction, between Eulogy and Apology. I know not under which of these heads to class, the following anecdote.
Governor Hutchinson, in the plenitude of his Vanity and self sufficiency, thought he could convince all America and all Europe, that the Parliament of Great Britain had an authority supreme, sovereign, absolute and uncontroulable over the Colonies in what all cases whatsoever. In full confidence of his own influence, at the Openings of a Session of the Legislature he made a speech to both Houses, in which he demonstrated, as he thought, those mighty Truths, beyond all contradiction, doubt or question.
The Publick stood astonished! The two Houses appointed Committees to take into consideration the Governors speech. If any honest Historian should ever appear, he will search these Records. The proceedings of the Counsell I shall leave to the Historian.
The House appointed a Committee to take into consideration the Governors speech. Major Hauley, who far from assuming the character of Commander in chief of the House pretended nothing: still however insisted with the Committee in private that they should invite, John Adams to meet with them, and to take his opinion and advice upon every question.
So critical was the state of Affairs, that Samuel Adams, John Hancock, Thomas Cushion and all their friends and associates could carry no question upon legal and constitutional subjects in the House without the countenance concurrence and support of Major Hauley. John Adams therefore was very civilly invited requested and urged to meet the Committee, which he did every evening, till their report was finished.
When I first met the Gentlemen, they had an answer to his Excellency’s speech, already prepared, neatly and elegantly composed, which I then believed had been written by Samuel Adams, but which I have since had some reasons to suspect was drawn at his desire and with his co-operation by my friend Doctor Joseph Warren. It was full of those elementary Principles of Liberty, Equality, and Fraternity, which have since made such a figure in the World; Principles which are founded in Nature and eternal unchangeable Truth, but which must be well understood and cautiously applied. It is not safe at all times and in every case to apply the Ratio Ultima, Rerum, resort to club Law and the Force of Arms. There was no Answer, nor attempt to answer the Governors legal and constitutional Arguments, such as they were.
I found myself, in a delicate situation, as you may well suppose. In the first place the self love of the Compositor, who I believed to be Samuel Adams, haveing then no suspicion of Warren, would be hurt by garbling his Infant. In the second place, to strike out Principles which I loved as well as any of the People, would be odious and unpopular.
We read that West would give 500 dollars for a red Lyon that he painted for a Sign Post. I, poor as I am, would give as much for a Copy of that answer to Governor Hutchinson. But I fear it is lost forever. It may however be hereafter found and I wish it may.
Can I describe to you, my dear Tudor the state of my mind, at that time? I had a Wife? And what a Wife? I had Children? And what Children? I was determined never to accept any office Place on Employment from the Government of Great Britain or its Representatives Governors in America. On the other hand, I knew here was nothing for me to depend upon but popular Breath, which I know to be as variable and uncertain as any one of the thirty two points of the compass.
In this situation I should have though myself, the happiest Man in the World, if I could have retired to my little hut and forty Acres which my Father left me in Braintree and lived on Potatoes and Seaweed for the rest of my life. But I had taken a part I had adopted a System, I had encouraged my Fellow-Citizens and I could not abandon them in Conscience nor in honour. I determined therefore to set friends and enemies at defiance and follow my own best judgement, whatever might “fall thereon”, to borrow a phrase from our old legal formulary.
We read the Answer paragraph by paragraph. I suggested my doubts, scruples and difficulties. The Committee seemed to see and to feel the force of them. The Gentlemen condescended to ask my opinion what answer would be proper for them to report? I modestly suggested to them the expediency of leaving out many of those popular and eloquent Periods and of discussing the question with the Governor, upon Principles more especially legal and constitutional. The Gentlemen very civilly requested me to undertake the Task and I agreed to attempt.
The Committee met from Evening to Evening, and I soon made my report, I drew a line over the most eloquent Parts of the Oration they had before them and introduced those legal and historical Authorities which appear on the Record. It is more than forty years, since I have seen any one of those Papers, which composed that Controversy: and I know not how they would appear to the present generation, nor indeed how they would appear to myself. They stand upon Record and were presented printed together in a Pamphlet, and no doubt in the Newspapers. They ought to be looked up. For the effect of them upon the Public opinion was beyond expectation. The Governors reasoning instead of convincing the people that Parliament had sovereigns authority over them in all cases whatsoever, seemed to convince all the World that Parliament, had no Authority over them in any case whatsoever. Mr Hutchinson really made a meager Figure in that dispute. He had waded beyond his depth. He had wholly misunderstood the legal doctrine of Allegiance.
In all great affairs, there is always something ridiculous, et malheurseusement, Jai, toujours été trop inclin a Saisir les ridicules. I had qoted largely from a Law Authority, which no Man in Massachusetts at that time had ever read. Hutchinson and all his Law Counsel were in fault, they could catch no scent. They dared not deny it, lest they book should be produced to their confusion. It was humerous enough to see how Hutchinson wriggled to evade it. He found nothing better to say than that it was “the artificial reasoning of Lord Coke.” The book was Moores Reports. The owner of it, for alass Master it was borrowed, was a Buyer but not a Reader of Books. It has been Mr. Gridleys.
John Adams.